UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 22,2015 1ST CONSTITUTION BANCORP (Exact Name of Registrant as Specified in Charter) New Jersey 000-32891 22-3665653 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 2650 Route 130, P.O. Box 634, Cranbury, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (609) 655-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On October 22, 2015, 1st Constitution Bancorp issued a press release reporting earnings and other financial results for its third quarter and nine months ended September 30, 2015.A copy of the press release is attached and is being furnished as Exhibit 99. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99Press Release of 1st Constitution Bancorp, dated October 22, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1ST CONSTITUTION BANCORP Date:October 22, 2015 By: /s/ STEPHEN J. GILHOOLY Name:
